DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims  1,5, 12,16 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2016/0081393) in view of Ko et al (US 2016/0066123) and Woo (US 2016/0294844).

Claims 1 and 12. 
Black discloses a mobile communication device (102), comprising:


a processor (202) adapted to detect  the signal; a transmitter (212) and a receiver (212). 
The information signal from the wireless device to a vaping device must have a unique identifier specific the transmitter according to a communication protocol used such as 
Wi-Fi or Bluetooth (see paragraph [0015] so that the vaping device can recognize from where the information signal is transmitted.  
 Black is silent on the signal comprising a unique identifier, and a common identifier indicating that the beacon transmits vaping policies.     
Black fails to teach the transmitter  Black fails to teach the signal comprising a common identifier and detecting the identifier indicating the vaping policies.  Ko et al teaches mobile device receiving a beacon signal comprising an identification indicating a service information.  See paragraph [0048].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application for the signal received by the wireless device of Black to comprise an identification  for the purpose of identify an intended operation of the electronic vaping provision system as taught by Ko et al.   Black and Ko et al fail to teach the transmitter to transmit the unique identifier to a remote server; and the receiver adapted to receive from the remote server indicator data indicative of an authenticity of the beacon signal.  Woo teaches a user terminal (100) request a beacon server (300) to verify the validity of the received beacon signal and receives an authentication information from the server.  Thus, it would have been obvious to one skilled in the art prior to the filing date of the present application for the 

Claim 5.
Black discloses that the mobile communication device of claim 1. wherein: 
the processor is adapted to modify operation of the mobile communication device by one or more selected from the group [[list]] consisting of:
i.    displaying a warning message on a screen of the mobile communication device;
ii.    causing the mobile communication device to vibrate or emit a sound;
iii.    transmitting, via an established link to an electronic vapor vapour provision system, a message confirming the authenticity of the wireless vaping policy beacon;
iv.    transmitting, via an established link to an electronic vapor vapour provision system, a command to set a warning indicator on the electronic vapor vapour provision system;
v.    transmitting, via an established link to an electronic vapor vapour provision system, a command to modify a level of heating provided by the electronic vapor vapour provision system;
vi.    transmitting, via an established link to an electronic vapor vapour provision system, a command to restrict a heating operation of the electronic vapor vapour provision system; and
vii.    transmitting, via an established link to an electronic vapor vapour provision system, a command to restrict a heating operation of the electronic vapor vapour provision system for a predetermined period of time.



Claim 16.
Black teaches a non-transitory computer-readable storage medium storing a computer program product which, when executed by a computer, causes the computer to implement for implementing the method of claim 12.   See paragraph [0045].

4.	Claims 9-11,15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2016/0081393) in view of Ko et al (US 2016/0066123).
Claim 9. 
Black discloses a wireless vaping policy beacon (108, 124), comprising:
 a wireless transmitter (smartphone 106 has a transmitter) adapted to transmit a beacon signal, wherein the beacon signal indicating that the beacon transmits vaping policies. (see paragraphs [0030]-[0031] describing the information is related to vaping policies). Black fails to teach the signal comprising a unique identifier, and a common identifier indicating that the beacon transmits vaping policies.  The information signal from the wireless device to a vaping device must have a unique identifier specific the transmitter so that the vaping device can recognize from where the information signal is transmitted.   Black fails to teach the signal comprising a common identifier and detecting the identifier indicating the vaping policies.  Ko et al teaches mobile device receiving a beacon signal comprising an identification indicating a service information.  See paragraph [0048].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application for the signal received by the wireless device of 

Claim 10.
Black discloses the beacon signal comprises a policy code indicating one of a plurality of predefined policies. Paragraph [0031] describes predefined vaping policies including times, events and/or locations. 

Claim 11.
Black discloses the unique identifier is at least part of one selected from the group consisting of:
i.    a unique user identifier transmitted by a Bluetooth® device operating in advertisement mode; and 
ii.    a Wi-Fi® service set identifier.
See paragraph [0015] and [0039] describing IEEE 802.11a/b/g/n, i.e., Wi-Fi, and Bluetooth.

Claim 15.
Black discloses a method of implementing a vaping policy at an electronic vapor provision system (102), comprising the steps of:
receiving at the electronic vapor provision system a signal from a wireless device (108, 124), the beacon signal indicating that the wireless beacon transmits vaping policies (see paragraphs [0030]-[0031] describing the information is related to vaping policies); and
modifying operation of the electronic vapor provision system in response to detection of  the common identifier (paragraphs [0030]-[0031] describe controlling the operation according to the 

Claim 18.
Black teaches a non-transitory computer-readable storage medium storing a computer program product which, when executed by a computer, causes the computer to implement for implementing the method of claim 12.   See paragraph [0045].


Allowable Subject Matter
6.	Claims 2-4,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 6-8,14,17 are allowed.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631